Citation Nr: 1729001	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran had active service from September 1957 to September 1960 and from October 1961 to May 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO, in pertinent part, denied service connection for sleep apnea. 

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in August 2010.  A transcript is of record.  In March 2016, the Veteran was advised that the Veterans Law Judge who conducted the August 2010 hearing was no longer employed by the Board.  The Veteran was advised that he had the right to request another hearing, and was further advised that, if he did not request a hearing within 30 days, appellate review would proceed.  In March 2016, the Veteran responded that he did not wish to appear at another Board hearing.  Therefore, appellate review may proceed.

When this case was most recently before the Board in September 2016, it was remanded for further development and adjudicative action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

When the Board reviewed the case in September 2016, it noted that the record did not contain service treatment records for the Veteran's first period of active service dated in September 1957 to September 1960.  In this regard, the record reflects that a request for such records was made in March 2009.  In response, it was noted that the service treatment records were forwarded to Louisville, Kentucky, on December 28, 1983, and the AOJ was directed to perform a special search for such records.  After the 2016 remand, the AOJ requested the Veteran's complete service treatment records and service personnel records.  While the service personnel records were received, a March 2017 deferred rating decision notes that the service treatment records had not been received.  In a June 2017 communication, the Veteran's representative argued that an attempt to locate the service treatment records was necessary prior to appellate review.  Therefore, on remand, the Veteran's complete service treatment records for his first period of active service should be obtained and associated with the record.  38 C.F.R. § 3.159(c). 

The Veteran underwent a VA examination in September 2011 and addendum opinions were associated with the examination in May 2016 and September 2016.  The examiners failed to address the Veteran's contention that he had difficulty sleeping since active service, and his testimony that he had loud snoring and continuous daytime fatigue during and since service.  In addition, the aforementioned examiners' opinions with respect to direct service connection were also inadequate.  In particular, although the opinions note the Veteran's weight gain of sixty pounds during service as a significant risk factor in the development of sleep apnea, the also found that there was no medical evidence of an in-service diagnosis of sleep apnea or that risk factors exist for years prior to the onset of the associated condition.  Moreover, the examiners failed to provide an adequate rationale as to whether the Veteran's service-connected chronic obstructive pulmonary disease (COPD) disability caused or aggravated his current sleep apnea.  



Therefore, another medical opinion is necessary prior to adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed.  Specifically, ongoing VA outpatient treatment records dated from March 2017 to the present should be obtained and associated with the record.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Specifically, the AOJ must attempt to obtain the Veteran's complete service treatment records for his first period of active service.  In addition, ongoing VA outpatient treatment records dated March 2017 to the present must be obtained and associated with the record.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician who has not provided a prior opinion in this case. 

Following the review of the record, the physician should state a medical opinion with respect to the Veteran's sleep apnea present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.  If not, the examiner should also state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's sleep apnea disability was caused or permanently worsened by the Veteran's service-connected chronic obstructive pulmonary disease. 

For purposes of the opinions, the physician should assume that the Veteran is credible.  The Veteran's report of symptomatology since military service should be fully considered and discussed when offering an opinion.  

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The AOJ should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims.

4.  The AOJ should also undertake any other development it determines to be warranted.

5.  Then, the AOJ should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




